EXAMINER’S AMENDMENT
         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr.  Xin Dai on 9/20/2021.  
The application has been amended as follows: 
In the Claims:
(Currently Amended) A method comprising: 
obtaining contextual information and member data based on member’s participation in member activities comprising current and historical participation; 
members in a member pool based on the contextual information and/or the member data, each of the first set of probabilities is a likelihood for one member to appear in a first set of pictures captured during member activities;
generating a second set of probabilities of a match between a face in [[a]]the first set of pictures 
combining the first set of probabilities and the second set of probabilities to determine [[the]] a member with largest combined probability.
(Original) The method of claim 1, further comprising:
generating a third set of probabilities for a match between non-facial features in the first set of pictures, which were taken at the member activities, and a second set of profile pictures, wherein the second set of profile pictures includes pictures of members that were taken during the member activities which occurred within a time interval before and/or after a time when the first set of pictures were taken.
(Original) The method of claim 2, further comprising:
combining the first set of probabilities, the second set of probabilities, and the third set of probabilities to determine another member with another largest combined probability.

(Original) The method of claim 1, wherein the contextual information comprises information related to current circumstances when a photo is taken.
(Original) The method of claim 1, wherein the member data is information of history of the member activities that members participate in at a member facility.
(Original) The method of claim 1, wherein the member activities occur at a gym.
(Original) The method of claim 1, wherein the first set of profile pictures includes pictures of members that were taken during the member activities at different times and/or different locations.
(Original) The method of claim 1, wherein the first set of probabilities for each member in a member pool is based on one or more of the following: 
probability that each member in the member pool attends a member pool activity based on a time of check-in, 
a list of check-in members, 
a list of members in other group exercise studio, 
a list of members who reserved a class, 
a class schedule, 

(Currently Amended) The method of claim 1, further comprising generating a priori probabilities for updating the second set of probabilities, wherein the [[a]] priori probabilities are based on spatial and temporal constraints across cameras. 
(Original) The method of claim 1, further comprising determining a tentative decision on an identity of a picture taken by a camera based on facial features of the picture, non-facial features of the picture and the associated contextual information, wherein the non-facial features of the picture are compared with the non-facial features of another picture from another camera.
(Currently Amended) A system comprising: 
one or more cameras that map a plurality of appearances to a plurality of visual data;
a mapping function that maps a plurality of identities and camera information to generate contextual information and a set of [[a]] priori probabilities that one of the plurality of identities appears at one of the one or more cameras when one of the plurality of visual data was mapped, each of the set of priori probabilities is a likelihood for one member in a member pool to appear in a first set of pictures captured during member activities;

a decision function that combines the set of a priori probabilities and the second set of probabilities to determine one of the plurality of the identities.
(Original) The system of claim 12, wherein the one or more recognition functions comprises facial features comparisons and non-facial feature comparisons that process the camera information, profile pictures and the set of a priori probabilities for updating a probability.
(Original) The system of claim 13, further comprising a member database, which comprises information of history of member activities that members participate in at a member facility. 
(Currently Amended) The system of claim 12, wherein the set of [[a]] priori probabilities [[are]] is based on spatial and temporal constraints across the one or more cameras.
(Currently Amended) The system of claim 12, wherein the set of [[a]] priori probability is updated based on a recognition result.  
(Currently Amended) A non-transitory computer readable storage medium having computer program code stored thereon, the computer program code, when executed by one or more processors implemented on a system, causes the system to perform a method comprising:
members in a member pool based on contextual information and/or member data, each of the first set of probabilities is a likelihood for one member to appear in a first set of pictures captured during member activities;
generating a second set of probabilities of a match between a face in [[a]] the first set of pictures 
combining the first set of probabilities and the second set of probabilities to determine [[the]] a member with largest combined probability.
(Original) The method of claim 17, further comprising obtaining contextual information and member data based on member’s participation in the member activities comprising current and historical participation.
(Original) The method of claim 17, further comprising:
generating a third set of probabilities for a match between non-facial features in the first set of pictures, which were taken at the member activities, and a second set of profile pictures, wherein the second set of profile pictures includes pictures of members that were taken during the member activities which occurred within a time interval before and/or after a time when the first set of pictures were taken.
(Original) The method of claim 19, further comprising:

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 9/13/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

                        Communication
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-77787778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ISHRAT I. SHERALI
Examiner




 September 21, 2021